Exhibit 10.2

 

AMENDED AND RESTATED MATERIAL SUPPLY AGREEMENT

 

THIS AMENDED AND RESTATED MATERIAL SUPPLY AGREEMENT (hereinafter the “Amended
Material Supply Agreement”) is made and entered into as of this 3rd day of
March, 2014, by and between Can-Cal Resources, Ltd., a Nevada corporation, as
supplier (hereinafter referred to as “Can-Cal”) and Candeo Lava Products Inc.,
an Alberta corporation, as customer, (hereinafter referred to as “Candeo”) and
amends, replaces and supersedes that Material Supply Agreement made and entered
into as of the 9th day of April, 2013 between Can-Cal and Candeo (the “Original
Material Supply Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Can-Cal is the owner of that certain property situated 45 miles east of
the city of Barstow, CA, containing 120 acres, more or less, which property,
including all Material (as defined herein) situated therein, thereon and
thereunder and all improvements thereon and appurtenances thereto, is
hereinafter referred to as the “Property” and is more fully described on Exhibit
A, attached hereto;

 

WHEREAS, Candeo desires to enter this Amended Material Supply Agreement for the
supply of Material from Can-Cal;

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) in hand paid to
Can-Cal, the receipt and sufficiency of which are hereby acknowledged, and
further in consideration of the covenants hereinafter set forth, Can-Cal and
Candeo agree as follows:

 

1. REMOVAL OF MATERIAL. Can-Cal does hereby agree to allow Candeo to remove
Material during the Term and upon the covenants and conditions set forth in this
Material Supply Agreement for the purposes of subsequent sale by Candeo for use
in earth mineralization, both organic and inorganic, for rural and urban
distribution in various industry sectors, including but not limited to
construction, gardening, lawns and fields, agriculture and other uses to be
determined by Candeo in accordance with market demand. Notwithstanding the
foregoing, Candeo agrees that it shall not attempt to extract or cause to have
extracted precious metals from Material or otherwise receive compensation,
directly or indirectly, from the sale or use of Material for precious metal
purposes. The parties agree that the anticipated removal of Material will not
commence until the second year of the initial Term. Candeo hereby agrees that it
will provide three (3) months prior written notice to Can-Cal of the
commencement of the operations on the Property, which notice will state the
anticipated amount of Material to be removed, the period of time during which
the removal will occur and the means that will be used to effect such removal.

 

2. DEFINITIONS. The following words and terms wherever used in this Material
Supply Agreement are defined as follows:

 

“Environmental Laws” means all federal, state, county, territorial, regional,
municipal and local laws, statutes, ordinances, codes, rules and regulations
related to protection of the environment or the handling, use, generation,
treatment, storage, transportation or disposal of Hazardous Materials.

 

“Hazardous Materials” means any hazardous or toxic substance, material or waste
that is regulated by any federal, state, county, territorial, regional,
municipal or local governmental authority under any Environmental Law now or
hereafter effective, including, without limitation, any waste, pollutant,
hazardous substance, toxic substance, hazardous waste, special waste, petroleum
or petroleum-derived substance or waste, or any constituent of any such
substance or waste.

 

“Material” means the volcanic lava or cinders on the Property, but specifically
excludes the Ore;

 

“Ore” means the gravel, rock, sediments, and other materials currently
stockpiled on the Property, at the location as shown on the mining map attached
hereto;

 

“Net Sales Margins” means the actual gross sale revenue of Material made by
Candeo or its assignee or assignees to third party purchasers, less (a) all
reasonable direct costs, fees and expenses of such sales, (b) all sales, use,
and other similar taxes paid or payable in connection with the particular
transaction involved and not reimbursed or reimbursable by the purchaser, and
(c) amounts credited or refunded to the purchaser for returned or defective
goods.

 

“Term” shall mean the initial term of this Material Supply Agreement and any
extension and renewal thereof.

 

1

 

 

3. RIGHTS OF CANDEO. Can-Cal grants unto Candeo the following rights and
privileges with respect to Material:

 

(a) The exclusive right and privilege during the Term to remove an initial
amount of up to 1,000,000 tons (the “Initial Amount”) of Material from the
Property, in such manner as Candeo, in its sole discretion but in compliance
with all Environmental Laws, deems advisable;

 

(b) Provided that Candeo has removed the Initial Amount during the Primary Term,
Candeo shall have the exclusive right and privilege during the Term to remove
additional incremental amounts (the “Additional Amounts”) of 1,000,000 tons each
of Material from the Property, on the basis that once Candeo has removed the
first Additional Amount of Material from the Property, it shall automatically
have the right to remove a second Additional Amount of Material from the
Property, and so on, such that it shall have the continuing right to remove
further Additional Amounts as long as it removes its then current Additional
Amount of Material from the property, all in such manner as Candeo, in its sole
discretion but in compliance with all Environmental Laws, deems advisable;

 

(c) The non-exclusive right to use and affect the surface of the Property, as
may be necessary or incidental to the exercise of the rights herein granted;

 

(d) The non-exclusive right, to construct, assemble, erect, use, maintain,
improve, repair, replace, rebuild, remove and relocate in or upon the Property
such machinery, equipment, and such other improvements and services, including
roads, inclines, drifts, entry ways, or conveyors, as may be necessary or
incidental to the removal of Material and the subsequent sale of Material;

 

(e) The non-exclusive right to use, subject to applicable laws, rules and
regulations and in compliance with all Environmental Laws, any surface or ground
water situated within or upon the Property in connection with Candeo's
operations hereunder; provided, however, that Candeo shall not take water from
Can-Cal's existing wells, tanks or surface reservoirs without the written
consent of Can-Cal, which consent shall not be unreasonably withheld;

 

(f) All other rights and privileges which are necessary to Candeo in the
exercise of any or all of the rights hereinabove set forth which are not in
conflict with Can-Cal’s rights under this Material Supply Agreement or with
applicable state, federal or local laws, ordinances and regulations including,
without limitation, all Environmental Laws; and

 

(g) The exclusive right of Candeo to require Can-Cal to mine any or all of the
Material that is the subject hereof for and on behalf of Candeo (and as Candeo
shall direct from time to time) and to remove and deliver such mined Material to
Candeo F.O.B. at a point on the exterior boundary of the Property to be
determined by Candeo; provided that Candeo shall pay to Can-Cal all of Can-Cal’s
reasonable costs and expenses in conducting such mining and removal operations
plus a fee of 15% of such reasonable costs and expenses; and further provided
that in conducting any such mining and removal operations on behalf of Candeo,
Can-Cal shall observe all applicable state, federal or local laws, ordinances
and regulations including, without limitation, all Environmental Laws.

 

4. TERM. The Term of this Amended Material Supply Agreement shall commence on
the date of this Amended Material Supply Agreement, as first set forth above and
shall, subject to Candeo's right to terminate as set forth in Paragraph 16
below, and to Can-Cal's right to terminate as set forth in Paragraph 17 below,
continue for an initial period of twenty (20) years from said date (the “Primary
Term”), unless extended pursuant to the terms hereof. Candeo shall have the
option to extend the Term of this Amended Material Supply Agreement for up an
additional thirty (30) years exercisable at any time with no less than three (3)
months written notice prior to the expiry of the Primary Term, provided that
Candeo is not in default under any of the provisions of this Amended Material
Supply Agreement and that the whole of the Initial Amount of Material of
1,000,000 tons of Material has been completely removed from the Property prior
to the end of the Primary Term.

 

5. DAMAGES. Candeo shall pay Can-Cal reasonable compensation for any damages to
fences, existing structures or other tangible improvements, timber, crops or
livestock resulting from Candeo's removal of Material, but Candeo shall not be
liable for consequential, special or incidental damages such as, but not limited
to, loss of opportunity or loss of future profits.

 

6. PRODUCTION PAYMENT. The price that Candeo shall pay to Can-Cal per ton of
Material (“Production Payment”) removed by Candeo (or its assign or assigns)
from the Property shall be equal to the greater of:

 

(i) fifteen US dollars (US$15.00) per ton; and

 

(ii) the Net Sales Margins per ton removed from the Property by Candeo (or its
assign or assigns) realized as follows:

 

(a)during the first year of mining, 35% of the Net Sales Margins; and

 

(b)thereafter, 50% of the Net Sales Margins.

 

2

 

 

Candeo (or its assign or assigns) shall pay such Production Payment to Can-Cal
from time to time no later than 120 days after the subject Material has been
removed from the Property.

 

7. PRE-PURCHASE OF MATERIAL. Candeo will purchase a minimum of ten thousand
(10,000) tons of Material during each of the first three years of the Term, all
at a purchase price of fifteen US dollars (US$15.00) per ton, for a total
payment of one hundred and fifty thousand US dollars (US$150,000) per year in
each of the first three years of the Term (the “Pre-Purchased Payments”), with
credit being given by Can-Cal to Candeo for all prepaid tons of Material that
have already been purchased and paid for to date under the Original Material
Supply Agreement against the purchase of Material during the first year of the
Term of this Amended Material Supply Agreement.. As at the date of this Amended
Material Supply Agreement, Can-Cal acknowledges having received the amount of
USD$64,750 as Pre-Purchased Payments. The Pre-Purchased Material shall remain on
the Property until Candeo commences its production operations (or engages
Can-Cal to mine and remove material on Candeo’s behalf, as contemplated in
Paragraph 3 hereof), which will be subject to all necessary regulatory and other
approvals required to remove Material from the Property, such as permits,
certified weigh scale, productions plan, environmental reclamation plan (if
applicable) and insurance all of which shall be the responsibility and at the
sole cost of Candeo. The Pre-Purchased Payments will not be refundable to Candeo
but shall be credited against the first Production Payment(s) of Material
hereunder.

 

8. BOOKS AND RECORDS: INSPECTION

 

(a) Candeo shall keep books and records necessary to document the quantity of
Material removed from the Property and the Net Sales Margins.

 

(b) Candeo shall install and maintain a bucket scale or truck scale to weigh all
Material removed immediately prior to its removal from the Property. Candeo
shall weigh all Material removed from the Property by use of such bucket scale
or truck scale to determine and record the weight of all Material that has been
removed from the Property. Scale tickets or other automatic means shall be used
to record the weight of all such Material.

 

(c) For the purpose of permitting verification by Can-Cal of any amounts due
hereunder, Candeo will keep and preserve supporting documentation and records
which shall disclose in reasonable detail all information required to permit
Can-Cal to verify the Production Payment calculations under this Amended
Material Supply Agreement. Upon reasonable advance notice to Candeo, Can-Cal or
its agents shall have the right, during Candeo’s regular business hours, to
examine or audit such supporting documentation and records. Candeo shall retain
such supporting documentation and records for a period of one (1) year following
the termination or expiration of this Amended Material Supply Agreement.

 

(d) On or before the 25th day of the month following commencement of operations
by Candeo and for each full month of this Amended Material Supply Agreement,
Candeo shall forward to Can-Cal, at the address herein given or at such other
place or places as Can-Cal shall from time to time designate in writing, monthly
reports indicating thereof the quantity of Material removed from the Property
during the previous month, the Net Sales Margins, as well as a computation of
the Production Payment due thereon. Payment of the Production Payment shall be
made in accordance with Paragraph 6 hereof.

 

(e) In the event that Can-Cal and Candeo cannot agree as to the accuracy of the
calculation of the Production Payment, then either party may refer the matter to
arbitration under Paragraph 19 hereof.

 

9. PERFORMANCE OBLIGATIONS

 

(a) Operations and Reclamation. Candeo shall conduct its operations on the
Property in a careful and workmanlike manner and in compliance with all
applicable laws, ordinances and regulations of all governmental authorities
having jurisdiction over the Property or Candeo's operations including, without
limitation, all Environmental Laws.

 

(b) Pledge Not to Compete. Candeo and Cal-Cal shall not, and each shall cause
its affiliates and associates to not, conduct its business in a manner which is
in competition with the other parties business.

 

3

 

 

10. TAXES AND UTILITIES.

 

(a) Candeo shall pay prior to delinquency all personal property taxes applicable
to Candeo’s personal property, fixtures, furnishing and equipment located on the
Property, as well as all production or severance taxes computed or based upon
removal by Candeo of Material from the Property. If Candeo shall in good faith
desire to contest the validity or amount of any tax, assessment, levy, or other
governmental charge herein agreed to be paid by Candeo, Candeo shall be
permitted to do so, and to defer payment of such tax or charge, until final
determination of the contest. If the outcome of such contest is unfavorable to
Candeo, Candeo shall immediately pay all taxes, charges, interest and penalties
determined to be due.

 

(b) Candeo agrees to pay all expenses for heat, electricity, lighting,
telephone, waste management fees and charges for water assessed against the
Property, arising from Candeo’s activities thereon, at such time as said charges
become due.

 

11. PERMITS.

 

(a) Candeo shall use its good faith efforts to cause all permits associated with
its operations on the Property to be issued in the names of Candeo and Can-Cal
provided, however, that the parties agree and acknowledge that such permit
obligations are only applicable for activities associated with the removal and
sale of Material. Candeo shall pay for any fees or costs associated with
obtaining and maintaining such permits.

 

(b) In the event that Candeo's permits are terminated or not renewed as a result
of Can-Cal's actions, Candeo may, in its sole discretion, either (i) terminate
this Amended Material Supply Agreement with no further obligations hereunder; or
(ii) suspend the Term of this Amended Material Supply Agreement until Candeo
reinstates such permits, up to a maximum period of two (2) years. In the event
Candeo's permits are not reinstated prior to the expiration of such two (2) year
period, or in the event Candeo notifies Can-Cal that it has abandoned its
efforts to reinstate such permits, this Amended Material Supply Agreement shall
terminate, and Candeo shall have no further obligations hereunder. In the event
that Candeo reinstates such permits within such two (2) year period, the
applicable Term of this Amended Material Supply Agreement shall be extended for
the period of suspension.

 

12. CAN-CAL’S RESERVED RIGHTS

 

(a) The rights of Candeo granted hereby shall be subject to Can-Cal's reserved
concurrent right to use the Property for the purpose of exploration, development
and mining and the use of any surface or underground water or water rights
occurring on or appurtenant to the Property; so long as Can-Cal's use does not
interfere with the rights granted Candeo herein. Candeo shall be entitled to
reasonable compensation for any damages caused to Candeo by Can-Cal's use of the
Property.

 

(b) Can-Cal shall not conduct its operations in any way which would adversely
affect Candeo's use of the Property in accordance with this Agreement.

 

(c) Can-Cal agrees that for so long as this Amended Material Supply Agreement is
in effect, it will not use or sell any Material from the Property in any manner
or for any use by any party which is in competition with Candeo's business
operations or in competition with the type of products that Candeo is selling,
or planning to sell, into the market place.

 

13. INSURANCE.

 

Each party shall, at its sole cost and expense, commencing no later than the
date upon which Candeo commences operations on the Property, and continuing
throughout the duration of this Amended Material Supply Agreement, obtain, keep,
and maintain in full force and effect comprehensive general public liability
insurance against claims for personal injury, bodily injury, death, or property
damage occurring in, upon, or about the Property in an amount of not less than
Five Million United States Dollars (US$5,000,000.00) , or such other amount as
the parties may agree, in respect to injury or death of one person and to the
limit of not less than Five Million United States Dollars (US$5,000,000.00), or
such other amount as the parties may agree, in respect to any one accident, and
to the limit of not less than Five Million United States Dollars
(US$5,000,000.00) , or such other amount as the parties may agree, in respect to
property damage with respect to the use of the Property. Each party shall
deliver to the other party certificates of insurance, which shall declare that
the respective insurer may not cancel the same, in whole or in part, without
giving each party written notice of its intention to do so at least thirty (30)
days' prior written notice. In addition, Candeo shall ensure that any
contractors or sub-contractors engaged in respect of operations on the Property
shall have insurance coverage substantially similar to that required of Candeo,
which to the extent that all operations have been contracted by Candeo, can
stand in place of the coverage required to be obtained by Candeo.

 

4

 

 

14. INDEMNIFICATION.

 

(a) Candeo shall pay, defend and indemnify and hold Can-Cal and its officers,
directors, shareholders, agents and employees (“Can-Cal Indemnified Parties,”
individually a “Can-Cal Indemnified Party”) harmless from and against any and
all claims of liability for injury or damage to any person or property arising
from the use of the Property by Candeo, or from the conduct of Candeo's
business, or from any activity, work or thing done, permitted or suffered by
Candeo or Candeo's invitees, licensees, agents, contractors or employees in or
about the Property or elsewhere. Candeo shall further pay, defend, indemnify and
hold the Can-Cal Indemnified Parties harmless from and against any and all
claims arising from any breach of any representation, warranty or covenant
hereunder, or default in the performance of any obligation on Candeo's part to
be performed under this Amended Material Supply Agreement, or arising from any
negligence of Candeo or Candeo's invitees, licensees, agents, contractors or
employees, and from and against all costs, attorneys' fees, expenses and
liabilities incurred in the defense of any such claim or action or proceeding
brought thereon. In the event any action or proceeding is brought against any
Can-Cal Indemnified Party by reason of any such claim, Candeo, upon notice from
such Can-Cal Indemnified Party, shall defend the same at Candeo's expense by
counsel reasonably satisfactory to such Can-Cal Indemnified Party.

 

(b) Can-Cal shall pay, defend and indemnify and hold Candeo and its officers,
directors, shareholders, agents and employees (“Candeo Indemnified Parties,”
individually a “Candeo Indemnified Party”) harmless from and against any and all
claims of liability for injury or damage to any person or property arising from
the use of the Property by Can-Cal, or from the conduct of Can-Cal's business,
or from any activity, work or thing done, permitted or suffered by Can-Cal or
Can-Cal's invitees, licensees, agents, contractors or employees in or about the
Property or elsewhere. Can-Cal shall further pay, defend, indemnify and hold
Candeo Indemnified Parties harmless from and against any and all claims arising
from any breach of any representation, warranty or covenant hereunder or default
in the performance of any obligation on Can-Cal's part to be performed under
this Amended Material Supply Agreement, or arising from any negligence of
Can-Cal or Can-Cal's invitees, licensees, agents, contractors or employees, and
from and against all costs, attorneys' fees, expenses and liabilities incurred
in the defense of any such claim or action or proceeding brought thereon. In the
event any action or proceeding is brought against any Candeo Indemnified Party
by reason of any such claim, Can-Cal, upon notice from such Candeo Indemnified
Party, shall defend the same at Can-Cal's expense by counsel reasonably
satisfactory to such Candeo indemnified Party.

 

15. LIENS. If any liens or claims of mechanics, laborers, or material men shall
be filed against the Property or any part or parts thereof, for any work, labor,
or materials furnished or claimed to be furnished to Candeo, or on behalf of
Candeo, then Candeo shall cause such lien to be discharged within thirty (30)
days after the date such lien is filed; or if such lien is disputed by Candeo
and Candeo contests the same in good faith, Candeo shall cause such lien to be
discharged within thirty (30) days after the date of any judgment by any court
of competent jurisdiction shall become final.

 

16. CANDEO’S RIGHT TO TERMINATE. Candeo may terminate this Amended Material
Supply Agreement:

 

(i) With the prior written consent of Can-Cal;

 

(ii) If any court of competent jurisdiction or any governmental, administrative
or regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Amended Material Supply
Agreement;

 

(iii) In the event that Can-Cal files a petition in bankruptcy or be adjudicated
a bankrupt or insolvent, or make an assignment for the benefit of creditors or
an arrangement pursuant to any bankruptcy law, or discontinue or dissolve its
business, or if a receiver is appointed for Can-Cal’s business and such receiver
is not discharged within thirty (30) days; or

 

(iv) If Can-Cal breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Amended Material Supply Agreement, without curing such
failure with ten (10) days written notice thereof (or moving to cure such
failure is the event of such failure cannot be feasibly cured within such
period).

 

17. CAN-CAL’S RIGHT TO TERMINATE. Can-Cal may terminate this Amended Material
Supply Agreement:

 

(i) With the written consent of Candeo;

 

(ii) If Candeo at any time, other than during the first three years of the
initial Term, does not remove any Material from the Property for a period of
twelve (12) consecutive months;

 

5

 

 

(iii) If any court of competent jurisdiction or any governmental, administrative
or regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Amended Material Supply
Agreement;

 

(iv) If Candeo breaches any of its representations or warranties hereof or fails
to perform in any material respect any of its covenants, agreements or
obligations under this Amended Material Supply Agreement, without curing such
failure with thirty (30) days written notice thereof (or moving to cure such
failure is the event of such failure cannot be feasibly cured within such
period);

 

(vi) In the event that Candeo fails to obtain or maintain sufficient property
liability insurance, which policies shall be made available to Can-Cal upon
Candeo’s commencement of operations on the Property, without curing such failure
with thirty (30) days written notice thereof; provided, however, that during
such notice period Candeo shall cease any and all activity on the Property until
such cure (or termination);

 

(vii) In the event that Candeo files a petition in bankruptcy or be adjudicated
a bankrupt or insolvent, or make an assignment for the benefit of creditors or
an arrangement pursuant to any bankruptcy law, or discontinue or dissolve its
business, or if a receiver is appointed for Candeo’s business and such receiver
is not discharged within thirty (30) days.

 

18. EXPROPRIATION.

 

(a) In the event that all or substantially all of the Property shall be taken by
eminent domain for any public or quasi-public purpose such that Candeo's
operations are no longer economically feasible, then this Amended Material
Supply Agreement shall expire on the date when title to the Property vests in
the appropriate authority or on the date possession is required to be
surrendered, whichever is earlier. The compensation or damages for this taking
shall be apportioned by and between the Can-Cal and Candeo taking into
consideration the residual value of the land and surface rights to Can-Cal and
the remaining present value of the existing term of this Amended Material Supply
Agreement to Candeo.

 

(b) A voluntary sale or conveyance under threat of expropriation or condemnation
but in lieu thereof, shall be deemed an appropriation or taking under the power
of eminent domain.

 

19. ARBITRATION. Any disagreement between the parties in connection with any
matter arising out of this Amended Material Supply Agreement shall be referred
to arbitration before a single arbitrator. Any such arbitration, including the
selection of the arbitrator, shall be governed by the rules and regulations of
the American Arbitration Association. The decision of any such arbitrator shall
be final and binding on the parties and the costs and fees relating thereto
shall be borne and paid in the manner the arbitrator determines to be fair and
equitable.

 

20. NOTICES. Any notice or other communication which may be permitted or
required under this Amended Material Supply Agreement shall be in writing and
shall be delivered personally or sent by United States registered or certified
mail, postage prepaid, addressed as follows, or to any other address as either
party may designate by notice to the other party:

 

If to Can-Cal:

Can-Cal Resources Ltd.

1712 – 25 St. S. W.

Calgary, Alberta T3C 1J6

If to Candeo:

Candeo Lava Products Inc.

1712 - 25 St. S.W.

Calgary, Alberta T3C 1J6

Attention: William J. Hogan

 

21. ASSIGNMENT. Either party shall be entitled to assign all or any portion of
their interest in this Amended Material Supply Agreement provided the assignee
agrees in writing to assume and be bound by the terms hereof.

 

22. BINDING ON SUCCESSORS AND ASSIGNS. All covenants, agreements, provisions,
and conditions of this Amended Material Supply Agreement shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs, personal
representatives, successors, and assigns.

 

6

 

 

23. PARTIAL INVALIDITY. If any term or provision of this Amended Material Supply
Agreement shall to any extent be held invalid or unenforceable, then the
remaining terms and provisions of this Amended Material Supply Agreement shall
not be affected thereby, but each term and provision of this Amended Material
Supply Agreement shall be valid and be enforced to the fullest extent permitted
by law. In the event that any provision of this Amended Material Supply
Agreement relating to the time periods shall be declared by a court of competent
jurisdiction to exceed the maximum time period that such court deems reasonable
and enforceable, the time period deemed reasonable and enforceable by the court
shall become and thereafter be the maximum time period.

 

24. GOVERNING LAW. This Amended Material Supply Agreement shall be governed by
the laws of the State of Nevada.

 

25. CAPTIONS. The captions of this Amended Material Supply Agreement are for
convenience only and are not to be construed as part of this Amended Material
Supply Agreement and shall not be construed as defining or limiting in any way
the scope or intent of the provisions of this Amended Material Supply Agreement.

 

26. NO WAIVER. No waiver of any covenant or condition contained in this Amended
Material Supply Agreement or of any breach of any such covenant or condition
shall constitute a waiver of any subsequent breach of such covenant or condition
by either party or justify or authorize the non-observance on any other occasion
of the same or any other covenant or condition.

 

27. ENTIRE AGREEMENT; MODIFICATION. This Amended Material Supply Agreement
represents the entire understanding and agreement between the parties and
supersedes all prior written instruments or memoranda with respect thereto. No
modification of this Amended Material Supply Agreement shall be binding unless
it is in writing and executed by an authorized representative of Can-Cal and
Candeo.

 

28. COUNTERPARTS. This Amended Material Supply Agreement may be executed in one
or more counterparts which, together, shall constitute an original and binding
agreement on the parties hereto.

 

29. RELATIONSHIP OF THE PARTIES. Nothing contained in this Amended Material
Supply Agreement shall be deemed or construed by the parties hereto, nor by any
third party, as creating the relationship of principal and agent, partnership,
or joint venture between the parties hereto, it being understood and agreed that
no provision contained in this Amended Material Supply Agreement nor any acts of
the parties hereto shall be deemed to create any relationship other than the
relationship of supplier and customer.

 

30. INCORPORATION OF EXHIBITS. This Amended Material Supply Agreement shall be
deemed to have incorporated by reference all of the Exhibits referred to herein
to the same extent as if such Exhibits were fully set forth herein.

 

 

7

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

Executed effective as of the date first above written.

 

CANDEO LAVA PRODUCTS INC.

 

Per: /s/ William J. Hogan

Name: William J. Hogan

Title: Chairman

 

CAN-CAL RESOURCES, LTD.

 

Per: /s/ Thompson MacDonald

Name: Thompson MacDonald

Title: Chairman

 

 

 

 

8

 

 

Exhibit A

 

The Pisgah Mine Project is located in San Bernardino County, 72 kilometers (45
miles) east of the city of Barstow, California, and 307 kilometers (192 miles)
south-southeast of Las Vegas, Nevada, United States. Barstow lies near the
southwest border of California, east of the junction of Interstate 15,
Interstate 40 and U.S. Route 66. The Project is centered at Latitude 34o 44' 47”
North, Longitude 116o 22' 29” West, or UTM (metric) co-ordinates 55700 E/384500
N in Zone 11, datum point NAD 27. It lies within Section 32, Township 8 North,
Range 6 East from San Bernardino Meridian. It has an area of 48.4 hectares
(120.2 acres). In 1997 Can-Cal Resources Ltd., a Las Vegas, NV based exploration
company, gained 100% ownership of the claim which covers the Pisgah property.

 

Access to the Pisgah Project is by the paved 2-lane paved road from the junction
of Interstate 15 and Interstate 40 just east of Barstow, California travel east
along Interstate 40 for 52 kilometers (32.5 miles). Take the Hector Rd. Exit and
turn right onto Hector Rd. From here turn left onto Historic Route 66 for 7.4
kilometers (4.6 miles), and then turn right (south) onto the Pisgah Crater road.
Follow this road for 3.2 kilometers (2.0 miles) to the Pisgah Crater workings.

 

The Pisgah Mining Property lies near the south end of the Mojave Desert. The
region forms the southwestern extent of Precambrian continental North America
and rests at the present plate edge formed by the San Andreas transform fault.
An oceanic plate has bordered the region since late Precambrian time. Starting
in late Miocene time the Mojave Desert area was dissected by NW-trending
right-lateral strike-slip faults with local areas of E-trending left-lateral
strike-slip faults.

 

 

 

 

 

 

 

 

 



9

